DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-10 and 18-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 9, “a first contact image sensor, a second contact image sensor, and a third contact image sensor” appears to at least partially be a double recitation of “a plurality of contact image sensor” as recited in claim 6. This rejection could be overcome by  replacing “the detecting device” in line 2 with --the plurality of contact image sensors--.
Also in claim 9, it is not clear if “ a positional deviation amount” and “another positional deviation amount” are double recitations of “a first positional deviation amount” and “a second positional deviation amount,” as recited in claim 1, or if these are intended to be different deviation amounts. For purposes of expediting examination, “a positional deviation amount” as recited in claim 9 is interpreted as the same as “a first positional deviation amount” in claim 1, 
Claim 18 has similar problems as claim 9.
In claim 10, lines 2-3, Applicant recites “an image capturing device configured to capture an image on the sheet.” However, the specification (third paragraph of pg. 20) describe a camera 27 that “captures image of the sheet P continuously.” That is, the camera images the sheet itself, and not any particular image on the sheet. Correction and/or clarification is required. For purposes of expediting examination, the claim will be interpreted as if it recited, --an image capturing device configured to capture and image of the sheet.--
Claim 10 is also vague and indefinite because it is not clear if “a positional deviation amount” is the same or different from the positional deviation amounts recited in claim 1. For the purposes of expediting examination, “a positional deviation amount” is interpreted as the same as “a second positional deviation amount” recited in claim 1. 
	Claim 19 has similar problems as claim 10.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 19 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
In claim 19, Applicant recites “capturing an image on the sheet by an image capturing device” for the purpose of detecting a position of the sheet. However, in parent claim 11, Applicant has already recited detecting a position of the sheet by a plurality of image sensors. In the specification, in the paragraph bridging pages 19-20, Applicant recites that the embodiment using the image capturing device (camera) 27 replaces the contact image sensors 24, 25, and 26. 
Thus it appears that Applicant is attempting to replace the already recites image sensors of claim 11 with the image capturing device in claim 19. This is improper since this would result in claim 19 failing to include all the limitations of claim 11. 
 Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 1-2, 4, 11, 12, 14, and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sugiura et al. (JP 2005-263463).
With respect to claim 1, Sugiura et al. disclose an image forming apparatus comprising: 
a detecting device 43,44, 47 configured to detect a position of a sheet 107 (paragraphs [0038] and [0040] of the machine translation of Sugiura et al.); 
a pair of sheet conveying bodies 45 configured to convey the sheet and correct a positional deviation of the sheet (paragraphs [0040]-[0041] of the machine translation of Sugiura et al.); 
an image forming device 31 configured to form an image on the sheet 107; and
 circuitry 105,81 configured to: 
calculate a first positional deviation amount of the sheet based on a first detection result of the position of the sheet by the detecting device 43,44,47 (paragraph [0051] of the machine translation); 
cause the pair of sheet conveying bodies 45 to correct the positional deviation of the sheet based on the first positional deviation amount (paragraph [0065] of the machine translation); 
calculate a second positional deviation amount of the sheet based on a second detection result of the position of the sheet by the detecting device 43,44,47 (paragraph [0091] of the machine translation); and 
cause the image forming device 31 to correct the positional deviation of an image forming position on the sheet based on the second positional deviation amount (“The writing position in the main scanning direction by the laser is determined,” paragraph [0091] of the machine translation).
With respect to claim 2, Sugiura et al. disclose that the circuitry 105,81 is configured to cause the image forming device to correct the image forming position in a width direction of the sheet (“main scanning direction,” paragraph [0091] of the machine translation).
With respect to claim 4, Sugiura et al. discloses that the circuitry 105,81 is configured to:
 generate image data of an image to be formed on the sheet by the image forming device 31 (via CPU 83 which is part of circuitry 81, Sugiura et al., paragraph [0072] of the machine translation); 
change the image data (Sugiura et al., paragraphs [0090]-[0091] of the machine translation––adjusting the timing of the laser writing is considered to be the same as adjusting the image data);
cause the image forming device to correct the image forming position on the sheet based on the image data changed (Sugiura et al., paragraph [0097]). 
With respect to claim 11, Sugiura et al. disclose a method of correcting a positional deviation of a sheet, the method comprising: 
detecting a position of the sheet 107 by a plurality of image sensors 43,44,47 (paragraphs [0038] and [0040] of the machine translation of Sugiura et al.); 
calculating a first positional deviation amount of the sheet based on a first detection result of the position of the sheet (paragraph [0051] of the machine translation); 
causing a pair of sheet conveying bodies 45 to correct the positional deviation of the sheet based on the first positional deviation amount (paragraph [0065] of the machine translation); 
detecting the position of the sheet again (“In this way (timing e), the operation of the side edge detection mode in which the skew detection sensor 44 [CIS] detects one side edge position of the sheet 107 is started,” paragraph [0091] of the machine translation of Sugiura et al.); 
calculating a second positional deviation amount of the sheet based on a second detection result of the position of the sheet (paragraph [0091] of the machine translation); and 
causing an image forming device to correct an image forming position on the sheet based on the second positional deviation amount (“The writing position in the main scanning direction by the laser is determined,” paragraph [0091] of the machine translation).
With respect to claim 12, Sugiura et al. disclose causing the image forming device to correct the image forming position in a width direction of the sheet (“main scanning direction,” paragraph [0091] of the machine translation).
With respect to claim 14, Sugiura et al. discloses: 
generating image data of an image to be formed on the sheet by the image forming device 31 (via CPU 83 which is part of circuitry 81, Sugiura et al., paragraph [0072] of the machine translation); 
changing the image data (Sugiura et al., paragraphs [0090]-[0091] of the machine translation––adjusting the timing of the laser writing is considered to be the same as adjusting the image data); and
causing the image forming device to correct the image forming position on the sheet based on the image data changed (Sugiura et al., paragraph [0097]). 
With respect to claim 17, Sugiura et al. disclose: 
correct the image forming position on the sheet in a width direction of the sheet (“main scanning direction.” Sugiura et al., paragraph [0048], 
causing an extreme downstream contact image sensor 47 to detect the position of the sheet 107 when a trailing end of the sheet passes the extreme downstream contact image sensor 47; 
calculating a positional deviation amount in the width direction of the sheet based on a detection result of the extreme downstream contact image sensor 47; and 
causing the image forming device to correct the image forming position on the sheet based on the positional deviation amount of the sheet (“The writing position in the main scanning direction by the laser is determined,” paragraph [0091] of the machine translation).
.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Sugiura et al. (JP 2005-263463), as applied to claims 1 or 11 above, and further in view of Funato (JP 2010-139889).
With respect to claim 5, Sugiura et al. disclose the claimed image forming apparatus except for the circuitry being configured to cause the image forming device to correct the image forming position in a rotation direction of the sheet within a plane of sheet conveyance of the sheet. However, Funato teaches an image forming apparatus with a pair of sheet conveying bodies Rr that correct a position deviation of the sheet and circuitry (as shown in Fig. 4 of Funato) that calculates a second positional deviation amount (“residual amount,” Funato, abstract) based on a section detection result of the position of the sheet S by a detecting device SN1,SN2. The image forming device PR of Funato  is caused to correct the position deviation of an image forming position on the sheet based on the second position deviation amount (“An image rotating means [C11] for rotating the image to be formed on the medium [S] based on the residual amounts [S3 and S3']), Funato, abstract). Funato further teaches that the circuitry is configured to cause the image forming device to correct the image forming position in a rotation direction of the sheet within a plane of sheet conveyance of the sheet (“An image rotating means [C11], Funato, abstract; and paragraph [0044] of the machine translation of Funato). 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teaching of Funato with the image forming apparatus disclosed by Sugiura et al. for the advantage of correcting any remaining rotational skew of the sheet after the pair of conveying bodies correct a portion of the rotational skew. 
With respect to claim 15, Sugiura et al. disclose the claimed image forming apparatus except for causing the image forming device to correct the image forming position in a rotation direction of the sheet within a plane of sheet conveyance of the sheet. However, Funato teaches an image forming apparatus with a pair of sheet conveying bodies Rr that correct a position deviation of the sheet (as shown in Fig. 4 of Funato) that calculates a second positional deviation amount (“residual amount,” Funato, abstract) based on a section detection result of the position of the sheet S by a detecting device SN1,SN2. The image forming device PR of Funato  is caused to correct the position deviation of an image forming position on the sheet based on the second position deviation amount (“An image rotating means [C11] for rotating the image to be formed on the medium [S] based on the residual amounts [S3 and S3']), Funato, abstract). Funato further teaches that causing the image forming device to correct the image forming position in a rotation direction of the sheet within a plane of sheet conveyance of the sheet (“An image rotating means [C11], Funato, abstract; and paragraph [0044] of the machine translation of Funato). 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teaching of Funato with the method disclosed by Sugiura et al. for the advantage of correcting any remaining rotational skew of the sheet after the pair of conveying bodies correct a portion of the rotational skew. 

Claims 6-8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Sugiura et al. (JP 2005-263463), as applied to claims 1 or 11 above, and further in view of Yamane et al. (US 2016/0159598).
With respect to claim 6, Sugiura et al. disclose the claimed image forming apparatus except for the detecting device including a plurality of contact image sensors. Sugiura et al. disclose that the detecting device includes a plurality of sensors 43, 44, and 47 arranged along a sheet conveying direction of the sheet. 
However, Sugiura et al. only discloses that sensor 47 is a contact image sensor (Sugiura et al., paragraph [0044] of the machine translation). However, Yamane et al. teaches an image forming apparatus that uses contact image sensors 36 and 39 configured to detect a position of a sheet P (Yamane et al., paragraph [0286]). 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teaching of Yamane et al. with the image forming apparatus disclosed by Sugiura et al. for the advantage of their small sizes which allows an overall smaller size of the image forming apparatus (Yamane et al., paragraph [0113]). 
With respect to claim 7, Yamane et al. disclose that the plurality of contact image sensors 36 and 39 includes an extreme downstream contact image sensor 39 and a second extreme downstream contact image sensor 36 (as shown in Fig. 36E of Yamane et al.), 
wherein the circuitry is configured to: 
cause the second extreme downstream 36 contact image sensor and the extreme downstream contact image sensor 39 to detect the position of the sheet when a trailing end of the sheet passes the second extreme downstream contact image sensor (“The CIS 39 detects the side edge Pa on the leading edge side of the recording medium P, and simultaneously, the CIS 36 detects the side edge Pa on the trailing edge side of the recording medium P,” Yamane et al., paragraph [0286]); 
calculate a positional deviation amount of the sheet based on detection results of the second extreme downstream contact image sensor 36 and the extreme downstream contact image sensor 39 (“Based on the distances from the CIS 36 and the CIS 39 in the sheet conveying direction, the inclination [skew] amount β of the recording medium P is detected,” Yamane et al., paragraph [0286]); and 
cause the image forming device to correct the image forming position on the sheet based on the positional deviation amount of the sheet (as disclosed in paragraph [0091] of the machine translation of Sugiura et al.)
With respect to claim 8, Sugiura et al. in view of Yamane et al. disclose that the plurality of contact image sensors includes an extreme downstream contact image sensor 47 (as disclosed by Sugiura et al.), 
wherein the image forming device is configured to correct the image forming position on the sheet in a width direction of the sheet (“main scanning direction.” Sugiura et al., paragraph [0048], 
wherein the circuitry is configured to: 
cause the extreme downstream contact image sensor 47 to detect the position of the sheet 107 when a trailing end of the sheet passes the extreme downstream contact image sensor; calculate a positional deviation amount in the width direction of the sheet based on a detection result of the extreme downstream contact image sensor; and cause the image forming device to correct the image forming position on the sheet based on the positional deviation amount of the sheet (“The writing position in the main scanning direction by the laser is determined,” paragraph [0091] of the machine translation).
With respect to claim 16, Sugiura et al. disclose the claimed method except for the step of causing an extreme downstream contact image sensor and a second extreme downstream contact image sensor of the plurality of image sensors to detect the position of the sheet when a trailing end of the sheet passes the second extreme downstream contact image sensor of the plurality of image sensors. 
However Yamane et al. disclose a similar method including a plurality of contact image sensors 36 and 39 including causing an extreme downstream contact image sensor 39 and a second extreme downstream contact image sensor 36 (as shown in Fig. 36E of Yamane et al.), 
to detect the position of the sheet when a trailing end of the sheet passes the second extreme downstream contact image sensor (“The CIS 39 detects the side edge Pa on the leading edge side of the recording medium P, and simultaneously, the CIS 36 detects the side edge Pa on the trailing edge side of the recording medium P,” Yamane et al., paragraph [0286]); 
calculating a positional deviation amount of the sheet based on detection results of the second extreme downstream contact image sensor 36 and the extreme downstream contact image sensor 39 (“Based on the distances from the CIS 36 and the CIS 39 in the sheet conveying direction, the inclination [skew] amount β of the recording medium P is detected,” Yamane et al., paragraph [0286]); and 
causing the image forming device to correct the image forming position on the sheet based on the positional deviation amount of the sheet (as disclosed in paragraph [0091] of the machine translation of Sugiura et al.)
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teaching of Yamane et al. with the method disclosed by Sugiura et al. for the advantage of their small sizes which allows an overall smaller size of the image forming apparatus (Yamane et al., paragraph [0113]). 

Claims 10 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Sugiura et al. (JP 2005-263463), as applied to claims 1 or 11 above, and further in view of Pasuch et al. (US 2007/0145667).
With respect to claim 10, Sugiura et al. disclose the claimed image forming apparatus except for the detecting device including an image capturing device. However, Pasuch et al. teach a sheet feeding apparatus for correcting the skew of a sheet including a detecting device which includes an image capturing device 140 configured to capture an image of the sheet 102 (Pasuch et al., paragraph [0043]). In the combination, Sugiura et al. disclose circuitry configured to:
calculate a second positional deviation amount of the sheet based on a second detection result of the position of the sheet by the detecting device 43,44,47 (paragraph [0091] of the machine translation); and 
cause the image forming device 31 to correct the positional deviation of an image forming position on the sheet based on the positional deviation amount (“The writing position in the main scanning direction by the laser is determined,” paragraph [0091] of the machine translation).
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to replace the detecting device disclosed by Sugiura et al. the teaching of Pasuch et al. for the advantage of a reduction of parts (i.e. replacing several sensors with one camera). 
With respect to claim 19, Sugiura et al. disclose the claimed method except for the step of capturing an image on the sheet by an image capturing device. However, Pasuch et al. teach a method including a detecting device which includes an image capturing device 140 for capturing an image of the sheet 102 (Pasuch et al., paragraph [0043]). In the combination, Sugiura et al. disclose 
calculating a positional deviation amount of the sheet based on a second detection result of the position of the sheet by the detecting device 43,44,47 (paragraph [0091] of the machine translation); and 
causing the image forming device 31 to correct the positional deviation of an image forming position on the sheet based on the positional deviation amount (“The writing position in the main scanning direction by the laser is determined,” paragraph [0091] of the machine translation).
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to replace the detecting device disclosed by Sugiura et al. the teaching of Pasuch et al. for the advantage of a reduction of parts (i.e. replacing several sensors with one camera). 


Allowable Subject Matter
Claims 3 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 9 and 18 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  
Claim 3 has been indicated as containing allowable subject matter primarily for the circuitry being configured to slide the allocation of the plurality of ink discharging nozzles determined based on the ink discharge data in the width direction of the sheet; and cause the image forming device to correct the image forming position on the sheet in the width direction of the sheet.
	Clam 9 has been indicated as containing allowable subject matter primarily for the detecting device including a first contact image sensor, a second contact image sensor, and a third contact image sensor and wherein the circuity is configured to cause the second contact image sensor and the third contact image sensor to detect the position of the sheet; calculate another positional deviation amount of the sheet based on detection results of the position of the sheet by the second contact image sensor and the third contact image sensor; and cause the pair of sheet conveying bodies to perform recorrection of the positional deviation of the sheet based on said another positional deviation amount, and wherein the circuitry is configured to perform a feedback control during the recorrection.
Claim 13 has been indicated as containing allowable subject matter primarily for the step sliding the allocation of the plurality of ink discharging nozzles determined based on the ink discharge data in the width direction of the sheet; and causing the image forming device to correct the image forming position to the sheet in the width direction of the sheet.
	Clam 18 has been indicated as containing allowable subject matter primarily for the steps of causing a first contact image sensor, a second contact image sensor, and a third contact image sensor to detect the position of a sheet, calculating another positional deviation amount of the sheet based on detection results of the position of the sheet by the second contact image sensor and the third contact image sensor; and causing the pair of sheet conveying bodies to perform recorrection of the positional deviation of the sheet based on said another positional deviation amount, and performing a feedback control during the recorrection.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL J COLILLA whose telephone number is (571)272-2157.  The examiner can normally be reached Mon.-Fri., 7:15 AM-4:45 PM (Eastern Time).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Hodge can be reached at 571-272-2097.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




	
/DANIEL J COLILLA/Primary Examiner, Art Unit 3649                                                                                                                                                                                                        May 17, 2021